 1

 2

 3

 4
                                    UNITED STATES DISTRICT COURT
 5
                                             DISTRICT OF NEVADA
 6
                                                           ***
 7
     MARKIECE PALMER,                                       Case No. 3:18-cv-00245-HDM-CBC
 8
                                             Petitioner,
 9            v.                                                            ORDER
10
     WILLIAM GITTERE,1 et al.,
11
                                        Respondents.
12

13

14            Between September 10, 2018, and February 22, 2019, petitioner filed unopposed
15   motions to extend time for the filing of his amended petition for writ of habeas corpus.
16   ECF Nos. 15, 16, and 17. In each instance, the petitioner, throug h counsel,
17   demonstrated good cause for permitting him additional time to file the pleading. In
18   addition, he filed the amended petition on March 25, 2019. ECF No. 19.
19            IT IS THEREFORE ORDERED the petitioner’s motions for extension of time
20   (ECF Nos. 15, 16, and 17) are GRANTED nunc pro tunc as of their respective filing
21   dates.
22            DATED: June 6, 2019.
23
                                                                 UNITED STATES DISTRICT JUDGE
24
     1. William Gittere, Warden of Ely State Prison, is substitute for his predecessor, Timothy Filson, as a
25
     respondent in this case. See Fed. R. Civ. P. 25(d).
26

27

28
